Citation Nr: 1539178	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic epicondylitis of the right elbow prior to July 29, 2014 and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for chronic epicondylitis of the left elbow prior to July 29, 2014 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from August 1989 to March 2002 and from May 2002 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for chronic epicondylitis of the right and left elbows and assigned a noncompensable disability rating for each elbow.  The Veteran disagreed with the initial ratings.

Jurisdiction over this case was subsequently transferred to the Philadelphia, Pennsylvania RO.

In an October 2014 decision review officer (DRO) rating decision, the Philadelphia RO increased the initial ratings for the right and left elbow disabilities to 10 percent each, effective July 29, 2014.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to initial increased ratings for right and left elbow disabilities remains in appellate status.


FINDING OF FACT

On February 19, 2015, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issue of entitlement to initial increased ratings for chronic epicondylitis of the right and left elbows.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to initial increased ratings for chronic epicondylitis of the right and left elbows have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking higher initial ratings for his right and left elbow disabilities.  In January 2015 the RO issued the October 2014 DRO rating decision, increasing the initial ratings to 10 percent each.  On the same day, the RO also issued a supplemental statement of the case (SSOC), which explained that the noncompensable ratings prior to July 29, 2014 would continue because there was no objective evidence prior to that date of limited or painful motion.  The rating decision and SSOC also explained the basis for the 10 percent disability ratings assigned for each elbow effective July 29, 2014.

The appeal was certified to the Board on February 17, 2015.  In correspondence received on February 19, 2015, the Veteran stated that he was "satisfied with the decision made on my appeal."  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to initial higher disability ratings for the right and left elbow disabilities.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to initial increased ratings for chronic epicondylitis of the right and left elbows is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


